DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-14, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bach (U.S. PG-PUB NO. 2018/0018553).
-Regarding claim 1, Bach discloses a method of detecting a change in a feature in remotely sensed time series images (detection of land use changes in images taken by satellites, aircrafts or remote sensing data, paragraph 298), the method comprising: receiving, at a server, a plurality of remotely sensed time series images (neural network, paragraph 39); extracting, at the server, a feature from the plurality of remotely sensed time series images (feature extraction of image 22, paragraph 51); generating, at the server, at least two time series feature vectors based on the feature, wherein the at least two time series feature vectors correspond to the feature at two different times (mapping of the vectors composed of the components of set 16, paragraph 77); creating, at the server, a neural network model configured to predict a change in the feature at a specified time (prediction process, paragraph 233); and determining, at the server using the neural network model, the change in the feature at the specified time based on a change between the at least two time series feature vectors (detection of land use changes in images taken by satellites, aircraft or remote sensing data, paragraph 298).
-Regarding claim 2, Bach further discloses the feature is extracted by a convolutional neural network, and wherein the at least two time series feature vectors are generated by the convolutional neural network (convolutional neural network, paragraph 51, 116).
-Regarding claim 3, Bach further discloses the neural network model is based on a neural network that comprises at least one of a recurrent neural network or a convolutional neural network (convolutional neural network, paragraph 51, 116). 
-Regarding claim 4, Bach further discloses the plurality of remotely sensed time series images are captured at regular intervals (paragraph 76).
-Regarding claim 6, Bach further discloses the feature is at least one of a property condition, a neighborhood condition, a built environment, a vegetation state, a topology, a roof, a building, a tree, or a body of water (detection of land use changes in images taken by satellites, aircraft or remote sensing data, paragraph 298).
-Regarding claim 7, Bach further discloses the feature is defined by an aggregated state based on one or more sub-states of one or more partial features (the relevance propagation procedure will seek to identify which substructure in the graph explains the future state of the graph, paragraph 74).
-Regarding claim 8, Bach further discloses determining, at the server, a plurality of time series scores, each of which corresponds to the feature (relevance scores, paragraph 71).
-Regarding claim 10, Bach further discloses an insignificant change in the feature is discarded (ignore the minor fraction of neurons with negative relevances, paragraph 200).
-Regarding claim 11, Bach discloses a server for detecting a change in a feature in remotely sensed time series images (detection of land use changes in images taken by satellites, aircrafts or remote sensing data, paragraph 298), the server comprising: a memory that stores a module (paragraph 344); and a processor configured to run the module stored in the memory (paragraph 334) that is configured to cause the processor to: receive a plurality of remotely sensed time series images (neural network, paragraph 39); extract a feature from the plurality of remotely sensed time series images (feature extraction of image 22, paragraph 51); generate at least two time series feature vectors based on the feature, wherein the at least two time series feature vectors correspond to the feature at two different times (mapping of the vectors composed of the components of set 16, paragraph 77); create a neural network model configured to predict a change in the feature at a specified time (prediction process, paragraph 233); and determine, using the neural network model, the change in the feature at the specified time based on a change between the at least two time series feature vectors (detection of land use changes in images taken by satellites, aircraft or remote sensing data, paragraph 298). 
-Regarding claim 12, Bach further discloses the feature is extracted by a convolutional neural network, and wherein the at least two time series feature vectors are generated by the convolutional neural network (convolutional neural network, paragraph 51, 116).
-Regarding claim 13, Bach further discloses the neural network model is based on a neural network that comprises at least one of a recurrent neural network or a convolutional neural network (convolutional neural network, paragraph 51, 116).
-Regarding claim 14, Bach further discloses the plurality of remotely sensed time series images is captured at regular intervals (paragraph 76).
-Regarding claim 16, Bach further discloses the feature is at least one of a property condition, a neighborhood condition, a built environment, a vegetation state, a topology, a roof, a building, a tree, or a body of water (detection of land use changes in images taken by satellites, aircraft or remote sensing data, paragraph 298).
(the relevance propagation procedure will seek to identify which substructure in the graph explains the future state of the graph, paragraph 74).
-Regarding claim 18, Bach further discloses the module stored in the memory is further configured to cause the processor to determine a plurality of time series scores, each of which corresponds to the feature (relevance scores, paragraph 71).
-Regarding claim 20, Bach further discloses an insignificant change is discarded (ignore the minor fraction of neurons with negative relevances, paragraph 200).
-Regarding claim 21, Bach discloses a non-transitory computer readable medium storing executable instructions operable for detecting a change in a feature in remotely sensed time series images to cause a processor to perform operations (detection of land use changes in images taken by satellites, aircrafts or remote sensing data, paragraph 298; non-transitory digital storage medium, paragraph 17) comprising: receiving a plurality of remotely sensed time series images (neural network, paragraph 39); extracting a feature from the plurality of remotely sensed time series images (feature extraction of image 22, paragraph 51); generating at least two time series feature vectors based on the feature, wherein the at least two time series feature vectors correspond to the feature at two different times (mapping of the vectors composed of the components of set 16, paragraph 77); creating a neural network model configured to predict a change in the feature at a specified time (prediction process, paragraph 233); and determining, using the neural network model, the change in the feature at a specified time based on a change between the at least two time series feature vectors (detection of land use changes in images taken by satellites, aircraft or remote sensing data, paragraph 298).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (U.S. PG-PUB NO. 2018/0018553) in view of Chamberlain (WO 2018/119035).
-Regarding claim 5, Bach is silent to teaching that the plurality of remotely sensed time series images are captured at non-regular intervals. However, the claimed limitation is well known in the art as evidenced by Chamberlain.
In the same field of endeavor, Chamberlain teaches the plurality of remotely sensed time series images are captured at non-regular intervals (page 28, lines 13-15).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bach with the teaching of Chamberlain in order to extract features accounting for the entire spectrum of possible changes to an image and accelerating convolutional layers.
-Regarding claim 15, the combination further discloses the plurality of remotely sensed time series images is captured at non-regular intervals (Chamberlain, page 28, lines 13-15).
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (U.S. PG-PUB NO. 2018/0018553) in view of Jo (JP 2018055287).
-Regarding claim 9, Bach is silent to teaching that the change in the feature is determined based on the plurality of time series scores. However, the claimed limitation is well known in the art as evidenced by Jo.
(Integration in the calculation processes 12-1P, 12-2P, FIG. 1; page 2, lines 30-39).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bach with the teaching of Jo in order to detect changes in features of an image based on timestamps.
-Regarding claim 19, the combination further discloses the change in the feature is determined based on the plurality of time series scores (Jo, Integration in the calculation processes 12-1P, 12-2P, FIG. 1; page 2, lines 30-39). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PING Y HSIEH/Primary Examiner, Art Unit 2664